


116 S164 IS: TRICARE Reserve Improvement Act
U.S. Senate
2019-01-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II
116th CONGRESS1st Session
S. 164
IN THE SENATE OF THE UNITED STATES

January 16, 2019
Mr. Daines (for himself, Mr. Manchin, Mr. Crapo, Ms. Baldwin, Mrs. Capito, Mr. Tester, Mr. Boozman, Mrs. Shaheen, Mr. Moran, Mr. Jones, Mr. Hoeven, and Ms. Rosen) introduced the following bill; which was read twice and referred to the Committee on Armed Services

A BILL
To amend title 10, United States Code, to remove the prohibition on eligibility for TRICARE Reserve Select of members of the reserve components of the Armed Forces who are eligible to enroll in a health benefits plan under chapter 89 of title 5, United States Code.
 
 
1.Short titleThis Act may be cited as the TRICARE Reserve Improvement Act.  2.Modification of eligibility for TRICARE Reserve Select of certain members of the Selected ReserveSection 1076d(a) of title 10, United States Code, is amended— 
(1)in paragraph (1), by striking (1) Except as provided in paragraph (2), a member and inserting A member; and  (2)by striking paragraph (2). 

